







Citigroup Inc. Off-Cycle Award Agreement
Summary


Citigroup Inc. (“Citigroup”) hereby grants to Jane Fraser (the “Participant”)
the awards summarized below (your “Awards”) pursuant to the Citigroup 2019 Stock
Incentive Plan, as amended from time to time (the “Stock Incentive Plan”), the
relevant prospectus (the “Prospectus”), and the Citigroup Deferred Cash Award
Plan, as amended and restated effective as of January 1, 2015 (“DCAP”).


The terms, conditions and restrictions of your Awards are contained in this
Award Agreement, including the attached Terms and Conditions (together, the
“Agreement”).


For the Awards to be effective, you must accept below acknowledging that you
have received and read this Agreement, including the Data Protection Statement.
If you do not formally accept the terms and conditions of these Awards within
the time period prescribed by Citigroup, the Awards summarized below will be
withdrawn and canceled.


Summary of Participant’s Deferred Stock Award (the “Deferred Stock Award”)


Award Date
November 25, 2019
Number of shares
84,027.9645
Vesting dates (and percentage vesting)
November 20, 2020 (25%)
November 20, 2021 (25%)
November 20, 2022 (25%)
November 20, 2023 (25%)
Reference Business (for Performance Vesting Condition in Section 2(a))
Citigroup



Summary of Participant’s Deferred Cash Award (the “Deferred Cash Award”)


Award Date
November 25, 2019
Amount
$6,250,000
Vesting dates (and percentage vesting)
November 20, 2020 (25%)
November 20, 2021 (25%)
November 20, 2022 (25%)
November 20, 2023 (25%)



Acceptance and Agreement by Participant. I hereby accept the Awards described
above, and agree to be bound by the terms, conditions, and restrictions of such
awards as set forth in this Agreement (which includes the attached Terms and
Conditions), the Stock Incentive Plan or the DCAP, as applicable (acknowledging
hereby that I have read and that I understand such documents, which includes the
Data Protection Statement), and Citigroup’s policies, as in effect from time to
time, relating to the administration of Citigroup’s incentive compensation
programs.


CITIGROUP INC.    PARTICIPANT'S ACCEPTANCE:




By: ________________________    __________________________
Sara Wechter    Name: Jane Fraser
Head of Human Resources    



TERMS AND CONDITIONS
    
The Terms and Conditions below constitute part of this Agreement and relate to
the Awards described on the preceding Summary page. The Deferred Stock Award and
the Deferred Cash Award are together referred to as the “Awards” and each, an
“Award.” All references to a Deferred Stock Award in the Agreement will include
dividend equivalents accrued thereon. Except as otherwise provided herein, the
“Company” means Citigroup and its consolidated subsidiaries. The “Committee”
means the Personnel and Compensation Committee of the Citigroup Board of
Directors or any person having delegated authority from the Committee over the
administration of awards granted under the Stock Incentive Plan and DCAP.


1. Participant Acknowledgements. By accepting the Awards, Participant
acknowledges that:


(a)Participant has read and understands these Terms and Conditions.


(b)Participant understands that the Awards and all other incentive awards are
entirely discretionary. Participant acknowledges that, absent a prior written
agreement to the contrary, she has no right to receive the Awards, or any
incentive award, that receipt of an Award or any other incentive award is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and that the Company is free to change its
practices and policies regarding incentive awards at any time in its sole
discretion.


(c)Because the Awards are intended to promote employee retention, among other
interests, the Awards will be canceled in accordance with the terms of this
Agreement if vesting conditions set forth herein are not satisfied or if a
clawback provision is applied.


(d)Any actual, anticipated, or estimated financial benefit to Participant from
the Awards is not and will not be deemed to be a normal or an integral part of
Participant’s regular or expected salary or compensation from employment for any
purpose. Participant hereby agrees that neither the Awards nor any amounts
payable in respect of the Awards will be considered when calculating any
statutory, common law or other employment-related payment to Participant,
including any severance, resignation, termination, redundancy, end-of-service,
bonus, long-service awards, pension, superannuation or retirement or welfare or
similar payments, benefits or entitlements.


(e)The value that may be realized from the Deferred Stock Award, if any, is
contingent and depends on the future market price of Citigroup stock, among
other factors. Equity awards are intended to promote stock ownership and to
align employees’ interests with those of stockholders. Any monetary value
assigned to the Deferred Stock Award in any communication is contingent,
hypothetical, and for illustrative purposes only and does not express or imply
any promise or intent by the Company to deliver, directly or indirectly, any
certain or determinable cash value to Participant.


(f)The Deferred Cash Award is an unsecured general obligation of each employer
that employed Participant during the deferral period applicable to an Award and,
until paid in accordance with its terms, is subject to the claims of each such
employer’s creditors. The currency in which Participant’s Deferred Cash Award is
denominated and/or paid and any required tax withholding and reporting will be
in accordance with Citigroup’s policies, as in effect from time to time,
relating to the administration of Citigroup’s incentive compensation programs.


2. Vesting Conditions and Clawbacks. Vesting of any Award is conditioned on
Participant’s continuous employment with the Company up to and including the
scheduled vesting date, unless otherwise provided in this Agreement. If the
conditions to vesting as set forth in the Agreement are not satisfied as of the
applicable vesting date(s) (including circumstances in which vesting occurs
after termination of employment), unvested shares in the Deferred Stock Award
and/or the unvested portion of the Deferred Cash Award will be subject to
cancelation as set forth in this Agreement.


(a)    Performance Vesting Condition Applicable to Deferred Stock Award.


(i)    Each scheduled vesting of each portion of Participant’s Deferred Stock
Award is subject to the following condition (a “Performance Vesting Condition”).
If Participant’s Reference Business indicated on the Deferred Stock Award
Summary on page 1 of this Agreement (the “Reference Business”) experiences a
Pre-Tax Loss for the calendar year immediately preceding a vesting date (the
“Performance Year”), the portion of the Deferred Stock Award that is scheduled
to vest on such vesting date will be reduced by a percentage, determined as (1)
the absolute value of the Pre-Tax Loss experienced by the Reference Business for
such Performance Year, divided by (2) the absolute value of the highest Pre-Tax
Profit experienced by the Reference Business for the three calendar years prior
to the applicable Performance Year (such three-year period being the
“Measurement Period”). The amount of “Pre-Tax Profit” (or “Pre-Tax Loss”) for
each relevant calendar year is the amount of income (loss) from continuing
operations before income taxes of the applicable Reference Business as shown in
the Quarterly Financial Data Supplement for the quarter ended December 31 for
each such year, and which were furnished as exhibits on Forms 8-K filed by
Citigroup with the United States Securities and Exchange Commission.
Notwithstanding the foregoing, in the event of any Pre-Tax Loss, there will be a
minimum 20% reduction of the amount otherwise scheduled to vest.


(ii)    If the absolute value of the Pre-Tax Loss experienced by Participant’s
Reference Business for the applicable Performance Year equals or exceeds the
absolute value of the highest calendar year Pre-Tax Profit of the Reference
Business during the Measurement Period, the entire portion of the Deferred Stock
Award that was scheduled to vest immediately following the Performance Year will
be canceled.


(iii)    Participant’s Reference Business is selected by the Committee, in its
sole discretion, among the following business units with separate public
financial statement reporting: Citigroup, Global Consumer Banking (“GCB”), and
Institutional Clients Group (“ICG”).


(iv)    The Performance Vesting Condition described in this Section 2(a) and
other terms of the Deferred Stock Award do not change during the deferral period
of the Award, regardless of Participant’s status as an active or terminated
employee or other change in employment status, except for Participant’s death.
The Reference Business and the Performance Vesting Condition are not modified
solely because Participant transfers employment within the Company or terminates
employment with the Company.

(b)    Performance Vesting Condition and Clawback Applicable to Deferred Cash
Award.


(i)    Participant’s Deferred Cash Award is subject to the following condition
(also a “Performance Vesting Condition”). The Committee may cancel all or a
portion of an unvested Deferred Cash Award if it determines, in its sole
discretion, that Participant has had significant responsibility for a material
adverse outcome for Citigroup or any of its businesses or functions. The
Committee has the exclusive discretionary authority to determine and define
“significant responsibility” and “material adverse outcome” and all other
undefined terms in this Agreement.


(ii)    Participant’s Deferred Cash Award is subject to the following clawback
condition (the “General Clawback”). The Committee may cancel all or a portion of
an unvested Deferred Cash Award if it determines, in its judgment, that (1)
Participant engaged in behavior (I) constituting misconduct; (II) constituting
the exercise of materially imprudent judgment that caused harm to any of the
Company’s business operations; or (III) that resulted or could result in
regulatory sanctions (whether or not formalized) to the Company and/or the
Participant; or (2) Participant failed to supervise or monitor individuals
engaging in, or Participant failed to properly escalate, in accordance with the
Company’s policies, behavior (I) constituting misconduct; (II) constituting the
exercise of materially imprudent judgment that caused harm to any of the
Company’s business operations; or (III) that resulted or could result in
regulatory sanctions (whether or not formalized) to the Company and/or the
Participant.


(iii)    The Performance Vesting Condition and General Clawback described in
this Section 2(b) and other terms of the Deferred Cash Award do not change
during the deferral period of such Award, regardless of Participant’s status as
an active or terminated employee or other change in employment status. This
Performance Vesting Condition and General Clawback are not modified solely
because Participant transfers employment within the Company or terminates
employment with the Company.


(c)     Citi Clawback. Any unvested shares in the Deferred Stock Award and/or
any unvested portion of the Deferred Cash Award will be canceled or forfeited if
the Committee, in its judgment, determines that (i) Participant received the
Award based on materially inaccurate publicly reported financial statements,
(ii) Participant knowingly engaged in providing materially inaccurate
information relating to publicly reported financial statements, (iii)
Participant materially violated any risk limits established or revised by senior
management and/or risk management, or (iv) Participant has engaged in “gross
misconduct” as defined in in this Section 2(c) (the “Citi Clawback”). For
purposes of this Agreement, “gross misconduct” means any conduct that is
determined by the Committee, in its sole discretion, (i) to be in competition
during employment by the Company with the Company’s business operations, (ii) to
be in breach of any obligation that Participant owes to the Company or
Participant’s duty of loyalty to the Company, (iii) to be materially injurious
to the Company, or (iv) to otherwise constitute gross misconduct under the
Company’s guidelines.


(d)    No Interest on Deferred Cash Award. Participant acknowledges that the
Deferred Cash Award does not provide for any actual interest or notional
interest on deferred payments.


(e)     Additional Conditions.


(i)    The Company shall not be obligated to issue any fractional shares when
shares are deliverable. If the Deferred Stock Award includes or results in an
entitlement to a fractional share for any reason, the Deferred Stock Award shall
be settled in full by issuance of the maximum whole number of shares Participant
is entitled to receive and the Company may cancel the fractional share without
any compensation to the Participant.


(ii)    All distributions of shares pursuant to the Deferred Stock Award will be
net of any shares withheld for taxes, and payments pursuant to the Deferred Cash
Award will be net of any amounts withheld for taxes.


(iii)    Once all applicable conditions to vesting have been satisfied, vested
Awards will be distributed as soon as administratively practicable, except as
may be provided elsewhere in this Agreement. Vesting and distribution or payment
in each case are subject to receipt of the information necessary to make
required tax payments, compliance with any post-termination stock ownership
commitment applicable to Deferred Stock Awards and submission of appropriate
documentation of compliance, and confirmation by Citigroup that all applicable
conditions to vesting and distribution or payment have been satisfied.


(iv)    Notwithstanding anything in this Agreement to the contrary, the
Committee will suspend the vesting, payment, or distribution of any Award
pending an investigation into whether there are circumstances that would prevent
an Award from vesting under the general vesting conditions or Performance
Vesting Conditions, or subject the Award to forfeiture pursuant to the General
or Citi Clawbacks.

(v)    If it is subsequently determined (whether following an investigation or
otherwise) that vesting conditions are, in fact, not satisfied with respect to
any outstanding Award, the Award may be reduced or canceled. If it is
subsequently determined (whether following an investigation or otherwise) that
vesting conditions were, in fact, not satisfied with respect to an Award that
should not have been paid or vested, Participant will be obligated, pursuant to
Section 6 of this Agreement, to return or repay to the Company any improperly
vested shares or amounts.


3. Termination of Employment and Other Changes in Status. If Participant’s
employment with the Company terminates or is interrupted for any reason not
described below, unvested Awards will be canceled. For the avoidance of doubt,
the unvested Awards will be canceled in the event of voluntary resignation,
retirement from Citi under the Rule of 60 as defined under Citi’s Capital
Accumulation Program, involuntary termination of Citi employment (whether or not
for gross misconduct), or termination of Citi employment by reason of death or
disability.


(a)    Transfer to Non-Participating Subsidiary. If Participant transfers to a
subsidiary that is a member of the “controlled group” of Citigroup (as defined
below), unvested Awards will continue to vest on schedule subject to all other
provisions of this Agreement. For purposes of this Agreement, “controlled group”
has the meaning set forth in Treas. Reg. § 1.409A-1(h)(3).


(b)    Employing Company is Acquired by Another Entity (Change in Control). If
Participant is employed by a company or other legal entity where the Company
ceases to own at least 50% of the voting power or value of the equity of the
employing entity (hereinafter, a “change in control”), unvested Awards will
continue to vest on schedule subject to all other provisions of this Agreement.
For purposes of this Section 3(b), “Company” means Citigroup and its
consolidated subsidiaries. In the event of a “Change of Control” (as defined in
the Stock Incentive Plan) of Citigroup, the Committee, in its sole discretion
may, subject only to the limitations specified in the Stock Incentive Plan and
in Sections 9, 12, and 13 of this Agreement, take any actions with respect to
awards (including these Awards) that are permitted by the Stock Incentive Plan,
including, but not limited to, making adjustments that it deems necessary or
appropriate to reflect the transaction, or causing awards to be assumed, or new
rights substituted therefor, by the surviving entity in such transaction.


(c)    Suspension of Employment. If the Company suspends Participant’s
employment (with or without pay) during an investigation, then all vesting of
any Award, and the payment of any dividends or dividend equivalents on such
Award, will likewise be suspended pending the outcome of the investigation. If
Participant’s employment terminates for any reason during or after such
investigation, then the termination of employment will, for purposes of the
Awards and vesting related thereto, be effective as of the date of the
suspension.


4. Transferability.

(a)Unvested Awards may not be sold, pledged, hypothecated, assigned, margined or
otherwise transferred, other than by will or the laws of descent and
distribution, and no Award or interest or right therein will be subject to the
debts, contracts or engagements of Participant or her successors in interest or
will be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof will be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer will be null and void, and will constitute a breach of this
Agreement causing damage to the Company for which the remedy will be cancelation
of the Award. During Participant’s lifetime, all rights with respect to the
Awards will be exercisable only by Participant, and any and all payments in
respect of the Awards will be to Participant only. The Company will be under no
obligation to entertain, investigate, respect, preserve, protect or enforce any
actual or purported rights or interests asserted by any creditor of Participant
or any other third party in the Award, and Participant agrees to take all
reasonable measures to protect the Company against any such claims being
asserted in respect of Participant’s Awards and to reimburse the Company for any
and all reasonable expenses it incurs defending against or complying with any
such third-party claims if Participant could have reasonably acted to prevent
such claims from being asserted against the Company.

(b)Citigroup may assign the legal obligation to pay Participant’s Deferred Cash
Award to Participant’s employer without the consent of Participant.


5. Stockholder Rights. Participant will have no voting rights as a stockholder
of Citigroup over any shares subject to the Deferred Stock Award, unless and
until the shares subject to the Deferred Stock Award are vested. As the Deferred
Stock Award is subject to the Performance Vesting Condition, the Deferred Stock
Award will accrue dividend equivalents during the vesting period, which will be
the same as dividends paid to record holders of shares of outstanding Citigroup
stock. Such dividend equivalents will be paid, without interest, if and when,
and only to the extent that, the shares subject to the Deferred Stock Award vest
and are distributed to Participant. Participant may trade in Citigroup shares
and employ personal hedging or pledging strategies with respect to vested and
unvested Deferred Stock Awards only as permitted under the Company’s trading
policies and applicable local law.


6. Repayment Obligations and Right of Set-Off.


(a) Repayment Obligations. If the Committee determines that all conditions to
vesting and payment or distribution of an Award (or any portion thereof) were
not satisfied in full, the Committee will cancel such vesting and refuse to
issue or distribute shares or cash and immediately terminate Participant’s
rights with respect to such Award (or improperly vested portion thereof). If any
such Award (or improperly vested portion thereof) has already been paid or
distributed, Participant agrees, upon demand, to (i) return to the Company any
shares of Citigroup stock or cash amounts distributed or paid to Participant in
settlement of such Deferred Stock Award (or improperly vested portion thereof),
or (in lieu of returning improperly vested shares) pay an amount equal to the
fair market value of such shares on their vesting date, if greater than their
fair market value on the date they are due to be returned to the Company; and
(ii) pay the Company the amount of any cash paid in settlement of the vesting of
such Deferred Cash Award (or improperly vested portion thereof), in each case,
without reduction for any shares of Citigroup stock or cash withheld to satisfy
withholding tax or other obligations due at the time such distribution or
payment that is subsequently determined to have been improperly made.

(b)Right of Set-Off. Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds or securities otherwise payable to
Participant pursuant to the Awards or any award under any award program
administered by Citigroup to offset (i) any amounts paid by the Company to a
third party pursuant to any award, judgment, or settlement of a complaint,
arbitration, or lawsuit of which Participant was the subject; or (ii) any
outstanding amounts (including, without limitation, travel and entertainment or
advance account balances, loans, repayment obligations under any award
agreement, or any obligations pursuant to a tax-equalization or housing
allowance policy or other expatriate benefit) that Participant owes the Company
or its affiliates. The Company may not retain such funds or securities and
set-off such obligations or liabilities, as described above, until such time as
they would otherwise be distributable or payable to Participant in accordance
with the applicable award terms. Only after-tax amounts will be applied to
set-off Participant’s obligations and liabilities and Participant will remain
liable to pay any amounts that are not thereby satisfied in full.


7. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
brochures, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Awards and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet or secure internet
site to which Participant has access.


8. Plan Administration. The Deferred Stock Award described in this Agreement has
been granted subject to the terms of the Stock Incentive Plan, and the shares
deliverable to Participant in connection with the Deferred Stock Award will be
from the shares available for grant pursuant to the terms of the Stock Incentive
Plan. The Deferred Cash Award described in this Agreement has been granted
subject to the terms of the DCAP. The Committee has the exclusive discretionary
authority to make findings of fact, conclusions, and determinations regarding
the interpretation of the Agreements or relevant Plan provisions or the
administration of the Awards (including but not limited to determining exchange
rates for Award settlement), and will have the exclusive and final authority to
determine all calculations of all Award amounts. The Committee has the exclusive
authority to establish administrative procedures to implement the terms of the
Award. Any such procedure will be conclusive and binding on Participant.


9. Adjustments to Awards.


(a)    Capital Structure. In the event of any change in Citigroup’s capital
structure on account of (i) any extraordinary dividend, stock dividend, stock
split, reverse stock split or any similar equity restructuring; or (ii) any
combination or exchange of equity securities, merger, consolidation,
recapitalization, reorganization, divestiture or other distribution (other than
ordinary cash dividends) of assets to stockholders, or any other similar event
affecting Citigroup’s capital structure (a “Capital Restructuring”), to the
extent necessary to prevent the enlargement or diminution of the rights of
Participants, the Committee will make such appropriate equitable adjustments as
may be permitted by the terms of the Stock Incentive Plan and applicable law, to
the number or kind of shares subject to a Deferred Stock Award.


(b)    Equitable Adjustments. In the event of a Capital Restructuring,
reorganization of a Reference Business, or change in public reporting of a
Reference Business (an “Event”), the Committee will adjust Pre-Tax Profit,
Pre-Tax Loss, Participant's Reference Business and any related provision of an
Award in a manner consistent with such Event, which adjustment will not require
the consent of the affected Participants.


(c)     Modifications. The Committee retains the right to modify Participant’s
Award if required to comply with applicable law, regulation, or regulatory
guidance (including applicable tax law) without Participant’s prior consent.
Citigroup will furnish or make available to Participant a written notice of any
modification through a prospectus supplement or otherwise, which notice will
specify the effective date of such modification. Any other adverse modification
not elsewhere described in this Agreement will not be effective without
Participant’s written consent.


(d)     Adverse Consequences. Neither the Committee nor Citigroup will be liable
to Participant for any additional personal tax or other adverse consequences of
any adjustments that are made to an Award.


10. Taxes and Tax Residency Status.


(a)    Compliance. By accepting the Awards, Participant agrees to pay all
applicable taxes (or hypothetical tax if Participant is subject to tax
equalization or tax protection pursuant to a Citigroup Expatriate policy) and to
file all required tax returns in all jurisdictions where Participant is subject
to tax and/or an income tax filing requirement. To assist Citigroup in achieving
full compliance with its obligations under the laws of all relevant taxing
jurisdictions, Participant agrees to keep complete and accurate records of her
income tax residency status and the number and location of travel and workdays
outside of her country of income tax residency from the date of the Awards until
the vesting of the Awards and the subsequent sale of any shares received in
connection with the Deferred Stock Award. Participant also agrees to provide,
upon request, complete and accurate information about her tax residency status
to Citigroup during such periods, and confirmation of her status as a (i) U.S.
citizen, (ii) holder of a U.S. green card, or (iii) citizen or legal resident of
a country other than the U.S. Participant will be responsible for any tax due,
including penalties and interest, arising from any misstatement by Participant
regarding such information. The Award will be subject to cancelation if
Participant fails to make any such required payment.


(b)    Deferred Stock Awards. To the extent the Company is required to withhold
tax in any jurisdiction upon the vesting of the Deferred Stock Award or at such
times as otherwise may be required in connection with the Deferred Stock Award,
Participant acknowledges that the Company may (but is not required to) provide
Participant alternative methods of paying the Company the amount due to the
appropriate tax authorities (or to the Company, in the case of hypothetical
tax), as determined by the Company. If no method of tax withholding is specified
at or prior to the time any tax (or hypothetical tax) is due on the Deferred
Stock Award, or if Participant does not make a timely election, the Company will
withhold shares from the vested shares that are distributable to Participant to
fund any or any portion of tax that is required by law to be withheld, but only
if such shares have vested pursuant to the terms of this Agreement. If
Participant is a current or former Citigroup Expatriate subject to tax
equalization, Participant agrees to promptly pay to the Company, in cash (or by
any other means acceptable to the Company), the excess of the amount of
hypothetical tax due over the tax withheld with respect to the Deferred Stock
Award. Participant agrees that the Company, in its discretion, may require that
some or all of the tax (or hypothetical tax) withholding obligations in
connection with the Deferred Stock Award or any other equity award must be
satisfied in cash only, that timely payment of such amounts when due will be
considered a condition to vesting of the Deferred Stock Award (or other subject
equity award), and that if the required amounts are not timely remitted to the
Company, the Deferred Stock Award (or other subject equity award) may be
canceled. Whenever withholding in shares is permitted or mandated by the
Company, the number of shares to be withheld will be based on the fair market
value, as determined by the Company. Whenever the payment of required
withholding tax (or hypothetical tax) in cash is permitted or mandated by the
Company and provision for timely payment of such amounts by Participant has not
been made, instead of canceling an equity award (as provided above), the
Company, in its sole discretion, may sell on behalf of Participant, at
Participant’s market risk and expense, the number of shares subject to the award
that at the market sale price obtainable for the shares on or as soon as
practicable after the due date for the tax (or hypothetical tax) owed by
Participant, will produce sufficient proceeds to satisfy Participant’s tax (or
hypothetical tax) obligation, and remit such proceeds to the appropriate tax
authorities (or in the case of hypothetical tax, retain such proceeds in
satisfaction of Participant’s obligation to the Company); any remaining sales
proceeds, after deduction for commissions and other reasonable and customary
expenses, and any remaining shares (if otherwise distributable to Participant)
will be delivered to Participant.


(c)    Deferred Cash Awards. To the extent the Company is required to withhold
tax in any jurisdiction upon the vesting of the Deferred Cash Award or at such
times as otherwise may be required in connection with the Deferred Cash Award,
the Company will withhold from the vested portion of the Award to the extent
permitted by applicable law, or withhold hypothetical tax pursuant to the
Citigroup Expatriate policy, and Participant will be paid the after-tax amount.
If a tax the Company is required to withhold is due prior to vesting and
withholding is prohibited by applicable law or regulatory guidance, Participant
will be required to pay the amount of the applicable tax due to the Company. The
Deferred Cash Award will be subject to cancelation if Participant fails to make
any such required tax payment.


11. Entire Agreement; No Right to Employment. The Stock Incentive Plan, the DCAP
plan document, the Prospectus and this Agreement constitute the entire
understanding between the Company and Participant regarding the Awards and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof, including any written or
electronic agreement, election form or other communication to, from or between
Participant and the Company. Nothing contained herein or in any incentive plan
or program documents will confer upon Participant any rights to continued
employment or employment in any particular position, at any specific rate of
compensation, or for any particular period of time.


12. Compliance with Regulatory Requirements. The Awards may be subject to the
applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and will be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.


13. Section 409A and Section 457A Compliance.


(a)    Tax Liability. Participant understands that as a result of Section 409A
and/or Section 457A of the Code, if Participant is a U.S. taxpayer she could be
subject to adverse tax consequences if an Award or the plans and program
documents are not administered in accordance with the requirements of Section
409A or Section 457A. Participant further understands that if Participant is a
U.S. taxpayer, and an Award is considered to be a “nonqualified deferred
compensation plan” and Participant’s employer is considered to be a
“nonqualified entity” (as such terms are defined in Section 409A and/or Section
457A of the Code), Participant could be subject to accelerated income
recognition or other adverse tax consequences with respect to all or a portion
of the Awards if Citigroup fails to modify the Awards. However, Participant
acknowledges that there is no guarantee that the Awards, or any amendment or
modification thereto, will successfully avoid unintended tax consequences to
Participant and that the Company does not accept any liability therefor.


(b)    Specified Employees. If an Award is subject to Section 409A of the Code,
this Agreement may not be amended, nor may the Award be administered, to provide
for any distribution of shares or any payment of the Deferred Cash Award to
occur upon any event that would constitute a “separation from service” (within
the meaning of Section 409A of the Code) if Participant is a “specified
employee” (within the meaning of Treas. Reg. § 1.409A-1(i)(1)) at the time of
such Participant’s “separation from service,” unless it is provided that the
distribution or payment will not be made until the date which is six months from
such “separation from service,” or, if earlier, the date of Participant’s death
and that during such six-month deferral period, Participant will not be entitled
to interest, notional interest, dividends, dividend equivalents, or any
compensation for any loss in market value or otherwise which occurs with respect
to the Award during such deferral period.


14. Arbitration; Conflict; Governing Law; Severability.


(a)    Arbitration. Any disputes related to the Awards will be resolved by
arbitration in accordance with the Company’s arbitration policies. In the
absence of an effective arbitration policy, Participant understands and agrees
that any dispute related to an Award will be submitted to arbitration in
accordance with the rules of the American Arbitration Association. To the
maximum extent permitted by law, and except where expressly prohibited by law,
arbitration on an individual basis will be the exclusive remedy for any claims
that might otherwise be brought on a class, representative or collective basis.
Accordingly, Participant may not participate as a class or collective action
representative, or as a member of any class, representative or collective
action, and will not be entitled to a recovery in a class, representative or
collective action in any forum. Any disputes concerning the validity of this
class, representative or collective action waiver will be decided by a court of
competent jurisdiction, not by an arbitrator.


(b)    Conflict. This Agreement will control in the event of a conflict between
this Agreement and the Prospectus. In the event of a conflict between this
Agreement and the Stock Incentive Plan and/or the DCAP plan document, the Stock
Incentive Plan or the DCAP plan document, as applicable, will control.


(c)    Governing Law. This Agreement will be governed by the laws of the State
of New York (regardless of conflict of laws principles) as to all matters,
including, but not limited to, the construction, application, validity and
administration of the Company’s incentive award programs.


(d)    Severability. The terms of this Agreement will be deemed severable so
that if any of its provisions will be held void, unlawful, or unenforceable
under any applicable statute or other controlling law, the remainder of this
Agreement will continue in full force and effect, and will be construed and
enforced in accordance with the purposes of the Stock Incentive Plan and the
DCAP plan document as if the illegal or invalid provision did not exist.


15. Disclosure Regarding Use of Personal Information.


(a)    Data Protection Statement and Use of “Personal Information.”


(i)    Where the General Data Protection Regulation (2016/679) (“GDPR”) applies,
please refer to the Data Protection Statement attached as Schedule 1.


(ii)    Where the GDPR does not apply, the following provisions apply:


In connection with the grant of the Awards, and any other award under other
incentive award programs, and the implementation and administration of any such
programs, including, without limitation, Participant’s actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant’s country of employment.


The “personal information” that the Company may collect, process, use, store and
transfer for the purposes outlined above includes Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.


Use, transfer, storage and processing of personal information, electronically or
otherwise, shall be for the performance of this Agreement and the Company’s
internal administration of its incentive award programs, and in connection with
tax or other governmental and regulatory compliance activities directly or
indirectly related to an incentive award program, including the prevention,
detection and prosecution of crime or other grounds of public interest. In
accordance with the Company’s personal information and data policies and
standards, personal information may be stored in, or accessed from or
transferred to countries where data privacy laws may not be as protective as
those in the country from which the personal information was provided.
Participant agrees to the processing of personal information as described herein
under confidentiality and privacy terms to the same standard set out herein. For
such purposes only, personal information may be used by third parties retained
by the Company to assist with the administration and compliance activities of
its incentive award programs, and may be transferred by the company that employs
(or any company that has employed) Participant from Participant’s country of
employment to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to Participant’s information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
award programs, including local and regional equity award coordinators, and
global coordinators located in the United States; (ii) Participant’s U.S. broker
and equity account administrator and trade facilitator; (iii) Participant’s
U.S., regional and local employing entity and business unit management,
including Participant’s supervisor and his/her superiors; (iv) the Committee or
its designee, which is responsible for administering the Stock Incentive Plan
and DCAP; (v) Citigroup’s technology systems support team (but only to the
extent necessary to maintain the proper operation of electronic information
systems that support the incentive award programs); and (vi) internal and
external legal, tax and accounting advisors (but only to the extent necessary
for them to advise the Company on compliance and other issues affecting the
incentive award programs in their respective fields of expertise). At all times,
Company personnel and third parties will be obligated to maintain the
confidentiality of Participant’s personal information except to the extent the
Company is required to provide such information to governmental agencies or
other parties. Such action will always be undertaken only in accordance with
applicable law.


(b)     Participant’s Consent (not applicable where the GDPR applies). BY
ACCEPTING THE AWARDS, PARTICIPANT EXPLICITLY CONSENTS (I) TO THE USE OF
PARTICIPANT’S PERSONAL INFORMATION FOR THE PURPOSE OF BEING CONSIDERED FOR
PARTICIPATION IN FUTURE EQUITY, DEFERRED CASH OR OTHER AWARD PROGRAMS (TO THE
EXTENT HE/SHE IS ELIGIBLE UNDER THE TERMS OF SUCH PLAN OR PROGRAM, AND WITHOUT
ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE USE, TRANSFER,
PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER PERSONAL
INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY OCCUR IN THE
FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER AWARD, AS DESCRIBED
ABOVE.


***



SCHEDULE 1- DATA PROTECTION STATEMENT (APPLICABLE WHERE THE GDPR APPLIES)


Data Controller
Citigroup Inc.
Data Protection Officer
EMEA Chief Privacy Officer 
[Contact Information Intentionally Omitted]
Purpose and grounds for data processing
Implementation and administration of DIRAP, CAP, and DCAP, including, a
participant’s actual participation, or consideration by the Company for
potential future participation, in any similar or equivalent award plan or
program.
Data processing is necessary for the performance of this Agreement to which you,
the data subject, are party, or in order to take steps in connection with the
Company considering you for any future participation in any similar or
equivalent award plan or program.
Retention period
The Company will hold your personal information on its systems for the longest
of the following periods: (i) as long as is necessary during your participation
in DIRAP, CAP or DCAP; (ii) any retention period that is mandated by law; (iii)
the Compensation Planning retention periods set out in the Company’s Retention
Management Policy which are measured from maturity or from DIRAP, CAP or DCAP
being superseded as follows:
Lithuania staff: 6 years
Malta and Romania staff: 10 Years
All other 25 EU countries: 7 Years
US Persons: 6 Years
Categories of Personal Information
Participant’s name, nationality, citizenship, tax or other residency status,
work authorization, date of birth, age, government/tax identification number,
passport number, brokerage account information, GEID or other internal
identifying information, home address, work address, job and location history,
compensation and incentive award information and history, business unit,
employing entity, and Participant’s beneficiaries and contact information.
Recipients of Personal Information
(i) Human resources personnel responsible for administering the award programs,
including local and regional equity award coordinators, and global coordinators
located in the United States;
(ii) Participant’s U.S. broker and equity account administrator and trade
facilitator;
(iii) Participant’s U.S., regional and local employing entity and business unit
management, including Participant’s supervisor and his/her superiors;
(iv) The Committee or its designee, which is responsible for administering the
Plan, DIRAP, CAP and DCAP;
(v) The Company’s technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the incentive award programs); and
(vi) Internal and external legal, tax and accounting advisors (but only to the
extent necessary for them to advise the Company on compliance and other issues
affecting the incentive award programs in their respective fields of expertise).
Details of transfers outside the EU
Participant’s personal data may be transferred to the United States or another
country that has not been certified by the European Commission as offering
equivalent or "adequate protection" to the EU country of your last employment
(or current residence). Information that is transferred between Citigroup and
its affiliates is done in accordance with the Company’s Binding Corporate Rules.
Where personal data is transferred to non-affiliated organizations (for the
execution of investments, payments or any other transactions), the Company shall
procure that such non-affiliated organizations agree to a similar level of
protection as is provided under the Company’s Binding Corporate Rules.
Individual rights


Under the General Data Protection Regulation (EU) 2016/679 individuals have data
subject rights including the right to access and correct personal data for data
processed by or on behalf of any entity affiliated with the Company in the
EU/EEA. You may exercise these rights by sending a written request to the EMEA
Chief Privacy Officer identified above.
Right to complain
If you are unhappy with the way the Company has handled your personal
information or any privacy query or request that you have raised with the EMEA
Chief Privacy Officer, you have a right to lodge a complaint with a competent
supervisory authority, in particular in the Member State of your habitual
residence or place of work, of an alleged infringement of the GDPR. 






